DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Response to Amendment

The amendment filed on 15 December 2021 has been entered. Claim(s) 1-8, 10-12 and 14 remain pending in this application. Claim(s) 9 and 13 have been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Inday Barahona on 8 February 2022.

The application has been amended as follows: 

Replace Claim 1 with: “A supply system for supplying a rocket engine with at least one propellant, the supply system comprising: 
at least one supply circuit configured to circulate the at least one propellant from a main reservoir to the rocket engine, 
at least one reservoir in fluid communication with the supply circuit via at least one communication pipe branching off from the at least one supply circuit, so that the at least one propellant contained in the at least one reservoir can flow from the reservoir up to the at least one supply circuit, and vice versa, via said at least one communication pipe, the at least one reservoir configured to contain a volume of gas without helium, and 
heating means configured to vary the volume of gas in the at least one reservoir, the heating means being further configured to vaporize the at least one propellant in the at least one reservoir so as to lower a liquid/gas interface in the at least one reservoir.”
Allowable Subject Matter
Claims 1-8, 10-12 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741